Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.



Response to Arguments

Applicant's arguments directed to the newly amended claims filed 1/19/2021 have been fully considered but they are not persuasive. 

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 16 depends from claim 15  which depends from claim 14.  Both claims 14 and 15 recite “one or more openings”.  Claims 15 and 16 recite, “one or more openings of the tape includes a plurality of openings corresponding to the openings”.  It is unclear how a single opening in a tape can comprise a plurality of openings at the same time.   For the purposes of examination this language is read upon applicant’s figure 25, which the plurality of openings are merely regions of the single larger opening which encompasses the plurality of opening locations.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Baek (2017/0162412).

Regarding claims 1 and 12-16, Baek et al. discloses a system for processing packaged modules, comprising: 


 a first sub-system configured to prepare or provide a carrier assembly that includes a ring configured to be utilized in a deposition apparatus and having an inner boundary, 
175 having a first side and a second side, and defining a plurality of openings (Baek- Figs. 7A-B & ¶32+), 

    PNG
    media_image1.png
    204
    288
    media_image1.png
    Greyscale

each opening dimensioned to receive a portion of a packaged module to be processed from the first side of the stencil (Baek- Figs. 7A-B & ¶32+),

    PNG
    media_image2.png
    353
    459
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    436
    689
    media_image3.png
    Greyscale

a tape 135 that attaches at least some of the second side of the stencil   to the ring such that the stencil is positioned at least partially within the inner boundary of the ring (Baek- Figs. 6 &7A-B & ¶30-32+),  to allow an assembly of the stencil, the tape and the ring to be utilized in the deposition apparatus, the carrier assembly further including a two-sided adhesive layer (Baek- Figs. 6 &7A-B & ¶32),  attached to the first side of the stencil and having a plurality of openings corresponding to the openings of the stencil, each opening of the two-sided adhesive layer dimensioned to engage an (Baek- Figs. 7A-B & ¶32+), while allowing the portion of the packaged module to enter the corresponding opening of the stencil (Baek- Figs. 7A-B & ¶32+), each opening of the two-sided adhesive layer smaller than the corresponding opening of the stencil such that an edge of the opening of the two-sided adhesive layer forms an overhang relative to an edge of the corresponding opening of the stencil (Baek- Figs. 7A-B & ¶32+).

	Regarding the further limitation of wherein, the tape including one or more openings dimensioned to allow displacement of the gas from each opening of the stencil through a respective one of the one or more openings of the tape when the respective packaged module is positioned on the respective opening of the two sided adhesive layer, this capability and functionality would be expected from the structures/arrangments taught in Baek.  
	As shown in figure 5, the stencil may be supported by a tape 135 fixed to the ring 125 and stencil 130.  

    PNG
    media_image4.png
    362
    474
    media_image4.png
    Greyscale


	From the document of Baek, taken as a whole, the tape 135 is clearly not the double sided adhesive.  Referring to Baek figs. 2 and 3

    PNG
    media_image5.png
    235
    674
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    484
    652
    media_image6.png
    Greyscale

The double sided tap is placed on the stencil and laser cut, and clearly a different adhesive tape than that of the adhesive tap used to support the stencil in figure 5.  Extrapolating the armament as understood from figures 2 and 5 to the crossectional view as shown in figure 8a, there is a opening such that the die may be placed and removed using pins 215. Further note the figures of Baek, when showing crossectional view always show this are open providing access to the side of the die/chip which is adhered to the double sided chip.  It would be directly inferred the opening is not covered by the tape.  The tap as understood from Baek has at least one large opening exposing the openings of the stencil.  This opening would be expected not to trap gas, as the tap is not understood to create a enclosure.  This understanding from Baek is 

	In view of the teachings in Baek it would be at least obvious if not implicit, to one of ordinary skill in the art, to have openings in the tape such that gas may escape/exhaust though the opening when a chip/die is attached to the opposing side of the stencil with the double sided adhesive or for other reasons such as allowing further work/process be performed on the backside of the chip/die while attached to the stencil.  
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

	













Regarding claim 2, Baek teaches the system of claim 1 further comprising a second sub-system configured to handle a plurality of packaged modules, such that the undersides of the respective packaged modules are secured to the stencil assembly by respective portions of the two-sided adhesive layer, to thereby allow the packaged modules to be processed further in the deposition apparatus (Baek- Figs. 6 &7A-B & ¶30-32+),  


Claim 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Baek (2017/0162412) view of Bair (US 2016/0111375).

Regarding claim 3, Baek in view of Bair teach the system of claim 2, however is silent upon wherein the second sub-system includes a pick-and-place apparatus configured to perform the handling of the packaged modules.  Baek seems to be silent upon how modules are handled.  At the time of the invention sysems such as disclosed in Baek were know to include generic subsystems to handle modules.  


    PNG
    media_image7.png
    235
    263
    media_image7.png
    Greyscale
a first sub-system configured to prepare or provide a carrier assembly that includes a ring  [70] configured to be utilized in a deposition apparatus, a stencil [74] assembly having a plurality of openings [76], each opening dimensioned to receive a portion of a packaged module to be processed  (Bair Fig. 11A), and 
an adhesive member that attaches the stencil assembly to the ring to allow the stencil assembly to be utilized in the deposition apparatus (see Fig. 11A and ff67-70, adhesive member 72 is used to attach the stencil 74 to the ring 70); and 
a second sub-system configured to handle a plurality of packaged modules, such that the packaged modules are positioned over the openings of the stencil assembly and held by the stencil assembly to thereby allow the plurality of packaged modules to be processed further in the deposition apparatus  (Fig. 6C & 7A & ¶44-49 – pick and place machine).
As disclosed in paragraphs 44 and 49 of Bair, a pick and place machine picks up a module and place it on and/or removes from a opening of a carrier.  In view of Bair it would be obvious to one of ordinary skill in the art to combine as subsystem configured for carrying and processing a plurality of modules as shown in Baek  Figs. 6 &7A-B, and as subsystem for the purpose of picking and placing the modules on the carrier, such as a conventional pick and place machine designed for the generic and 

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 4, Baek in view of Bair teach the system of claim 2 further comprising a third sub-system including the deposition apparatus and configured to perform a deposition process on the packaged modules secured to the stencil assembly (Baek ¶3)  Baek discloses the intended use of the carrier is to be used with processing systems such as a sputtering system for depositing materials. As such it would be obvious to use the carrier as part of a deposition system.

Regarding claim 5, Baek in view of Bair teach the system of claim 4 wherein the packaged modules being secured to the stencil assembly allows the deposition process to deposit a conformal layer of conductive material on upper and side surfaces of each packaged module while maintaining an underside of the packaged module substantially free of the conductive material (Baek ¶3)  Baek discloses the intended use of the carrier is to be used with processing systems such as a sputtering system for depositing 
It is noted the claims are drawn to a apparatus.  The functional language does not provide a clear structural distinctions.  Baek teaches the claimed stencil, ring and tape for supporting a module in the same manner in the same type of deposition apparatus.  The manner of operating and the processing of the article as claimed does not provide clear articulated patentable distinctions from the prior art apparatus of Baek.  See MPEP §2114-2115.

Regarding claim 6, Baek in view of Bair teach the system of claim 5 wherein each packaged module includes a radio-frequency circuit.   Material or article worked upon does not limit apparatus claims.  The language does not provide clear articulated patentable distinctions from the prior art apparatus of Baek.  See MPEP §2114-2115.  


Regarding claim 7, Baek in view of Bair teach the system of claim 6 wherein the conformal layer of conductive material deposited on the respective packaged module is configured to provide an electromagnetic shielding functionality for the radio-frequency circuit.  Material or article worked upon does not limit apparatus claims.  The language not provide clear articulated patentable distinctions from the prior art apparatus of Baek.  See MPEP §2114-2115.


Regarding claim 8, Baek in view of Bair teach the system of claim 2 wherein the ring includes an outer boundary dimensioned to be utilized in the deposition apparatus.  (Baek ¶3)  Baek discloses the intended use of the carrier is to be used with processing systems such as a sputtering system for depositing materials (sputtering is for conductive materials). As such it would be obvious that the dimensions would be selected to be appropriate for it’s disclosed purpose.  

Regarding claim 9-10, Baek in view of Bair teach the system of claim 8 wherein the stencil has a shape that does not allow the stencil to be utilized in the deposition apparatus by itself without being attached to the ring,  wherein the stencil has a rectangular shape (Baek- Figs. 5),

Regarding claim 11, Baek in view of Bair teach the system of claim 8 wherein the deposition apparatus includes a physical vapor deposition (PVD) device (Bair – Abstract AN ¶3-5)  Bair teaches carriers of the type are known to intended to be used with sputtering systems (the same as Baek) and also PVD systems.  In view of Bair, using carriers in known systems for thire intended purpose of holding modules for processing in deposition processing chambers such as PVD and/or sputtering would be obvious to one of ordinary skill in the art at the time of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/23/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822